United States Court of Appeals
                        FOR THE EIGHTH CIRCUIT
                                ___________

                                No. 07-1599
                                ___________

Cynthia Herron,                       *
                                      *
             Appellant,               *
                                      * Appeal from the United States
      v.                              * District Court for the Western
                                      * District of Missouri.
Principal Management Corporation,     *
                                      * [UNPUBLISHED]
             Defendant,               *
                                      *
      and                             *
                                      *
Princor Financial Services;           *
Principal Life Insurance Company,     *
                                      *
             Appellees.               *
                                 ___________

                          Submitted: February 26, 2008
                              Filed: March 21, 2008
                              ___________

Before MURPHY, COLLOTON, and SHEPHERD, Circuit Judges.
                          ___________

PER CURIAM.
       Cynthia Herron appeals the district court’s1 Federal Rule of Civil Procedure
12(b)(6) dismissal of her diversity action against Principal Life Insurance Company
(Principal Life), seeking damages under Missouri law for breach of contract, tortious
interference with a business expectancy, and breach of the duty of good faith and fair
dealing, arising out of her role as a broker for Principal Life.2 Having carefully
reviewed the record and considered Herron’s arguments, we find no basis for reversal.
See Levy v. Ohl, 477 F.3d 988, 991 (8th Cir. 2007) (de novo standard of review of
Rule 12(b)(6) dismissal); Bockelman v. MCI Worldcom, Inc., 403 F.3d 528, 531 (8th
Cir. 2005) (de novo standard of review of district court’s interpretation of state law).
We also conclude that the district court did not abuse its discretion in denying
Herron’s motion to amend. See Wisdom v. First Midwest Bank of Poplar Bluff, 167
F.3d 402, 409 (8th Cir. 1999) (parties should not be allowed to amend complaint
without showing how it could be amended to save meritless claim).

      Accordingly, we affirm. See 8th Cir. R. 47B.
                     ______________________________




      1
        The Honorable Scott O. Wright, United States District Judge for the Western
District of Missouri.
      2
       Claims against other defendants were dismissed and are not at issue on appeal.
                                          -2-